IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 8, 2009
                                     No. 09-40414
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

DAVE JORDAN,

                                                   Plaintiff - Appellant
v.

APACHE CORP; ISLAND OPERATING COMPANY INC.,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:07-CV-58


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed. The plaintiff has failed to
raise an issue of negligence by either Apache or Island Operating. Counsel
would charge these defendants with a legal duty to foresee all of the
circumstances that led the plaintiff to carry the toolbox and to take action to
guard against any injury to him. The failure to do this, or to publish a policy
requiring it, cannot be said to be unreasonable or violation of duty to Mr. Jordan.
AFFIRMED.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.